Citation Nr: 0505287	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  95-16 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case was most recently before the Board in 
September 2003.


FINDING OF FACT

A chronic low back disorder was not present during the 
veteran's military service or within one year thereafter, and 
is not otherwise shown to be related to the veteran's 
military service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate a claimant's claim.  The Board 
finds that the RO decisions and correspondence provided to 
the veteran in this case have notified him of all regulations 
pertinent to his claim, informed him of the reasons for which 
it had denied his claim, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  Further, the Board notes that the claims file 
contains relevant service and post-service medical records, 
including a January 2002 VA examination that addressed the 
veteran's contentions concerning this appeal.

In March 2004 the RO sent a letter to the veteran explaining 
the VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran of what evidence was necessary to 
establish entitlement, what evidence the veteran needed to 
provide, and what evidence and information VA would obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
letter also asked the veteran to notify VA of any other 
evidence he would like to have considered.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that the 
appellant was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
In accordance with the September 2003 Board remand, the RO 
has attempted to obtain service medical records for treatment 
of low back pain that the veteran asserts he received from 
September 1945 to November 1945 at a facility in Boston.  A 
March 2004 response from the National Personnel Records 
Center indicated that no such records were of record.

The veteran has not referenced any unobtained evidence (other 
than the aforementioned service medical record) that might 
aid his claim or that might be pertinent to the bases of the 
denial of his claim.  As such, the duty to assist and notify 
as contemplated by applicable provisions, including the 
Veterans Claims Assistance Act of 2000, has been satisfied 
with respect to the issue on appeal.  See 38 U.S.C.A. 
§§ 5103, 5103A.

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented, and has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, such as arthritis, 
will be presumed if it becomes manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reveal no complaints or treatment for 
a back disorder.  The veteran's December 1945 separation 
examination indicated that the veteran's spine was normal.  
Medical records reveal that the veteran was first diagnosed 
with degenerative changes of the spine in 1979.

The Board finds that the preponderance of the evidence shows 
that the veteran's low back disorder was not caused or 
aggravated by his military service.  While the medical 
records indicate that the veteran currently suffers from 
degenerative joint and disc disease of the lumbar spine, two 
VA physicians (August 1996 and January 2002) have indicated 
that the veteran's low back disorder did not have its onset 
in service and is not otherwise related to this military 
service.

The Board acknowledges that in a February 2000 letter the 
veteran's private physician (L.T.J., M.D.) essentially 
indicated that it was reasonable to conclude that the 
veteran's current low back problems "could have begun" at 
the time of the veteran's military service.

The Board observes that the veteran's private physician's 
opinion did not note the absence of any reference to a 
chronic low back disability in the veteran's service medical 
records, including the December 1945 separation examination 
reflecting a normal spine.  The Board also notes that the 
veteran's private physician was somewhat conditional, 
indicating that the veteran's current back problems "could 
have begun" in service.  On the other hand, the Board notes 
that the January 2002 VA physician (in the April 2002 
addendum) specifically noted the absence of any service 
medical records relating to low back pain.  The January 2002 
VA physician also specifically commented on the February 2000 
letter from the veteran's private physician, in pertinent 
part, as follows:

While it is true that DJD takes a long 
time to develop, it is impossible in 
retrospect to state exactly when it began 
in [the veteran].  DJD is a progressive 
wear and tear on the joints and would be 
extremely rare and highly unlikely to 
have begun in a patient of 20-22 years 
old as this [veteran] was in the service.

In short, the January 2002 physician's opinion is more 
persuasive than the private physician's opinion.  Further, 
the Board also notes that an August 1996 VA physician has 
also opined that the veteran's current low back problems were 
not related to service.

The Board does not doubt the veteran's assertions that he 
sought treatment for back problems during service, and the 
Board has carefully reviewed the veteran's statements and 
comments made during his examinations.  The veteran is not, 
however, competent to offer evidence which requires medical 
knowledge, such as the question of whether a chronic 
disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The available medical records reveal that the veteran was not 
diagnosed with degenerative changes of the low back until 
many years following service.  As such, a claim of 
entitlement to service connection for degenerative change s 
of the low back under the presumptive provisions of 
38 U.S.C.A. §§ 1101, 1112 and 1137 is not for application in 
this case.

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and service connection for a low back disorder is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


